Citation Nr: 0900350	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-23 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an inguinal hernia.

5  Entitlement to service connection for an acquired 
psychiatric disorder to include depression.

5.  Entitlement to service connection for respiratory 
disability to include that claimed as pulmonary tuberculosis 
(PTB) or positive Mantoux/purified protein derivative (PPD) 
test.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran was characterized by the VARO with some newly 
filed documents supporting his having had active Army service 
from January 18 to June 21, 1991 (Ft. Sill, OK in a MOS as a 
material control and accounting specialist); from January 3 
to August 14, 1993 (OPERATION TASK FORCE JAGUAR FORSCOM FC) 
with a MOS as a stock control and accounting specialist; from 
February 1, 1994 to September 30, 1995 (OPERATION TASK FORCE 
MULE) in a MOS as an account supervisor (material control); 
Army Reserves duty, presumably ACDUTRA from September 9 to 
September 20, 1997 (wherein he acquired his right shoulder 
disability); and from January 27 to July 15, 2003 (OPERATION 
ENDURING FREEDOM (CONUS Base Support)).  Service 
documentation for most of those periods is of record, 
although limited, partial treatment records for some periods 
were apparently obtained prior to complete certification of 
dates.  Extremely limited documentation of periods for pay 
and retirement credits are in the file and are not 
particularly helpful for corroborating duty periods.  It is 
certainly not clear that these are the only periods he has 
served.  During some of this time his primary MOS was shown 
as Automated Logistical Specialist.  

Some documentation in the file indicates that the veteran 
worked or works at Ft. Hood; it must be clarified what work 
is service-duty related and what is related to his civilian 
work and when exactly he has or has not been on active duty.  
A statement by his wife in March 2005 was to the effect that 
his civilian job was troubleshooting software and hardware 
problems for the U.S. Amy Command so that units were ready 
for deployment.  A private medical report from March 2005 
refers to his current job as a computer analyst with the 
Reserves at Ft. Hood.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

During the course of the current appeal, the veteran has 
raised other issues with regard to service connection for 
bilateral restless leg syndrome, sleep apnea, irritable bowel 
syndrome and bilateral defective hearing, none of which are 
part of the current appeal.

Service connection is in effect only for right shoulder, 
status post rotator cuff tear repair and debridement of 
degenerative spurs, rated as 10 percent disabling from 2004; 
as 100 percent disabling from November 8, 2005 (under 38 
C.F.R. § 4.30) until reduced to noncompensably disabling from 
January 1, 2006; this issue is not part of the current 
appeal.

The veteran and his spouse provided testimony before the 
undersigned Veterans Law Judge at the VARO on Travel Board in 
July 2008; a transcript is of record.  Tr. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is clear that all service treatment records may not be in 
the file, although there are some clinical documents and 
periodic reports from certain periods of service.  Since it 
is unclear whether the veteran had additional service, in any 
event, a further attempt must be made to obtain certification 
of all periods as well as all pertinent records.  A 
remarkable number of service documents are not dated and 
since they were not filed in order it is difficult to 
ascertain the time-frame involved.  Some designated Reserve 
records, for instance, appear to have incidentally been added 
to the record prior to those dates having been certified as 
pertinent.

Hypertension

On an examination in September 1995, the veteran's blood 
pressure was 144/91.  Other documentation would seem to 
indicate that he had blood pressure elevations at least as 
early as 1997 and at one early point, serial testing was 
scheduled, report from which is not of record.  He had 
specific spiking in blood pressure at the time of his 
shoulder trauma in 1997, but it is unclear whether this was 
acute or became chronic in nature, and serial readings were 
to be taken.  

Available clinical data reflects that the veteran had several 
reports of essential hypertension since at least 2000 when he 
started medications including but not limited to 
hydrochlorothiazide (HZT) and Valsartan (Diovan).  In March 
2000 he was seen for evaluation of his blood pressure which 
he said had been elevated for 10 years; reading were 150/110 
in both arms.  He said that since October 1999 he had been 
trying to donate blood and had been told by the Red Cross 
that his pressure was elevated.

In September 2000, he was seen after some presyncopal 
episodes and complaints of dizziness and it was thought that 
he might be having bradycardia secondary to his Beta 
blocker's; changes were to be made in his medications.  A 
private stress test by a cardiologist in January 2001 showed 
normal findings; blood pressure was 140/90 and 170/90 at one 
minute with shortness of breath.  He had been having chest 
pain and a resting ECG showed non-diagnostic ST-T changes.  
Another private ECG in January 2001 was felt to be abnormal 
and showed a possible old myocardial infarction.  An ECG in 
2003 showed sinus bradycardia and was otherwise normal.  
Subsequent undated stress tests showed exercise tolerance to 
be poor; pressures remained elevated at each testing level.  
A chest evaluation in June 2004 was felt to show moderate 
cardiomegaly.  And an ECG in September 2004 showed an 
inferior infarction of indeterminate age.  Because of the 
anginal versus musculoskeletal chest pain complaints 
conundrum, further testing was undertaken, including 
catheterizations and ventriculography which showed normal 
coronary arteries, false positive nuclear stress test and 
noncardiac chest pain with normal left ventricular systolic 
functioning. 

Hernia/GI

The veteran had purported hernia problems in service and 
right inguinal hernia repair in 1989 after which he had 
recurrent pain problems for which he received injections.  He 
noted a history of digestive difficulties and abdominal pain 
in 1988 was attributed to muscle strain.  He otherwise gave a 
history of irritable bowel syndrome (IBS) and acid reflux.  
Private treatment records show that he had been seen in 1997 
for GERD and gastric polyp [then confirmed by endoscopy with 
symptoms of esophagitis, hiatal hernia, diarrhea], and this 
was again diagnosed in February 2002, although IBS was an 
alternative possibility.  In February 2001, he was having 
inguinal pain and a private evaluation suggested that he 
might have post-surgical hernia recurrence.  Other diagnoses 
have included epidydimitis and orchalgia although one 
urologist in January 2004 said he was at a loss to explain 
the testicular discomfort and related complaints.

Knees, Back

Various evaluative histories are in the file showing that the 
veteran reported having had bilateral knee problems since 
1983, left worse than the right.  A private evaluation in 
July 2003 noted complaints of left lower extremity pain and 
some signs of bruising although he was unsure of how he might 
have injured the area.  A Doppler showed no sign of deep 
venous thrombosis (DVT) of the left leg.  

Private treatment records refer to back injury in an auto 
accident in October 1989 and another in August 1998.  He also 
hurt the lower back in an incident while he was in Panama in 
1993.  X-rays at the time showed slight misalignment of the 
spinous process on the anterior-posterior view but otherwise 
there appeared to be no fractures.  A follow-up report is not 
in the file.  Records show that he hurt his back, neck and 
one or both lower limbs in a motor vehicle accident when he 
was rear-ended by a truck in August 1998 but it is unclear 
whether he was or was not then on active duty of some sort.  
In September 2000 he had complaints of low back pain over the 
prior month and had been unable to train. On examination, 
there was noted to be palpable spasm and mild positive 
straight leg raising on the right.  Strain was diagnosed.  X-
rays at Darnall ACH in July 2003 refer to ongoing left knee 
pain but were reportedly without osseous abnormalities.  

Psychiatric

A report of examination in September 2000 showed symptoms of 
questionable panic attacks.  The veteran's wife later 
contacted the clinic and requested Valium as he had back 
pain.  Darvon was prescribed.  He also reported having had 
anxiety and depression with problems sleeping since 2002 and 
2003 for which he had been receiving counseling since 2002.  
A special VA clinical notation is of record showing that the 
veteran's wife had contacted the VA indicating that he had 
gotten orders to report for active duty and needed his three 
several months of medications including for his depression.  
A VA clinical notation in November 2003 was that he had had a 
panic attacks while on the road and had been seen by his 
regular physician; apparently he had been seen by a private 
physician on prior occasions before seeing service physicians 
for his mental health issues, although these records are not 
in the file.  

A report from a psychologist is of record, dated in January 
2005, relating to his assessment of the veteran's mental 
health situation.  His father was dying of a brain tumor, he 
had had other family deaths and was worried about his being 
in the Army Reserves and being called up with the family 
needing his help.  He had been diagnosed and placed on 
medications by his private physician for depression.  Major 
depression had been diagnosed on a psychiatric consult in 
December 2003; he was to continue treatment.

A VA mental heath evaluation in August 2005 showed an Axis I 
diagnosis of major depressive disorder.  One of several Axis 
III notations was of the now service-connected (right) 
shoulder pain.  The veteran had been receiving private care 
but was transferring his mental health care to VA.  A VA 
clinical notation in January 2006 was to the effect that he 
had depression secondary to his in-service right shoulder 
injury.  VA mental health examination in February 2006 showed 
major depressive disorder diagnosis but said it was 
"nonservice-connected" without explanation for that 
conclusion.

PTB/PPD

In this regard, the Board observes that the veteran's service 
medical records confirm that he had a positive 
Mantoux/purified protein derivative (PPD) test.  In service, 
he denied known exposure to pulmonary tuberculosis (PTB) 
[except for one examination in January 1983 when he checked 
that he had lived with someone who had PTB and then scratched 
that entry out]; and was apparently never diagnosed 
therewith, although he had periodic respiratory problems to 
include shortness of breath, asthma for which he used an 
inhaler, sinusitis and hay fever and chest pain.  

A specific chest evaluation in July 2003 after the PPD 
positive test showed no lung abnormalities.  However, two DA 
Form 2173's from 2003 are in the file: one shows that he 
incurred PTB on duty and disability as a result; the other 
shows the positive PPD and that he had been or would be seen 
for INH counseling and prophylaxis.

As has been discussed with the veteran during the course of 
the appeal, including at the hearing, the Board observes that 
a positive PPD test is not the same thing as a medical 
diagnosis of active tuberculosis; nor is it by itself 
considered a disability that can be service-connected.  
Rather, a PPD test result is considered to be a laboratory 
finding used in exploring a possible diagnosis of 
tuberculosis; purified protein derivative examination is used 
to test for exposure to Mycobacterium tuberculosis.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 
2003).  Thus, service connection will not be available based 
solely on a showing of a positive PPD skin test.  The veteran 
and his wife have testified that he is tested regularly and 
they are watchful.   

A statement by the veteran's wife in March 2005 was to the 
effect that he had been in the Army Reserves for 20 years and 
in January 2003, his retirement was frozen and he was 
activated with Enduring Freedom and intended to go to Iraq 
and serve.  However after activation, she said he contracted 
PTB and it was later discovered that another soldier had PTB 
and passed it to several parties.  She said he had been told 
he had a PTB disability and should tell VA; he was 
subsequently regularly tested to protect his family.  She 
said that they had been repeatedly told that VA would pay him 
for the disability for an extended period of time at a given 
rate for the PTB, but that now records had been lost and he 
had received nothing for the disease.

There has been no VA examination or opinion provided with 
regard to the claimed disabilities and their probable 
etiology to include an association with either service or 
service-connected disability.  And once all accurate periods 
of service have been certified and data obtained associated 
therewith, such medical evaluations need to be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a) The service department and all 
pertinent Reserve units should 
specifically and definitely certified all 
periods of active duty, ACDUTRA and 
INACDUTRA.  If the veteran has additional 
documentation with regard to any service, 
including before 1991, he should submit 
it.
    
    (b) All service treatment and personnel 
records including his 201 file should be 
obtained for such periods of service.  The 
details of attempts to obtain all of this 
must be delineated in writing in the file.
    
    (c) The veteran should be asked to 
provide treatment records for all of the 
claims disabilities from all private 
sources.  VA should assist as feasible.  
    
    (d) All VA records for the veteran 
since January 1991 (or earlier if he had 
active duty, ACDUTRA or INACDUTRA prior 
thereto as re-certified pursuant to this 
REMAND) should be added to the file.  The 
veteran may be able to clarify which 
facilities he has used.
    
2.  The veteran should be scheduled for VA 
examinations by pertinent experts to 
determine the nature and probable etiology 
of all of the claim disabilities.  

The examinations should all include a 
review of the aggregate file including 
anything obtained pursuant to this Remand.  

The claims file must be made available to 
and reviewed by the examiners in 
conjunction with the examination.  

    The examiners should conduct all 
special studies deemed necessary to render 
a diagnosis, and a complete rationale for 
any opinion expressed should be provided.  
Each examiner should provide responses to 
the following questions:
    
    (a)  What is the correct diagnosis of 
any and all bilateral knee disorders, low 
back disorder, cardiovascular disorder 
including hypertension, hernia, acquired 
psychiatric disorder and a respiratory 
disability to include that claimed as 
pulmonary tuberculosis (PTB) or positive 
Mantoux/purified protein derivative (PPD) 
test in and since service?
    
    (b)  As to each disorder diagnosed, is it at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder (1) arose in or as 
a result of service (or if (2) pre-existed 
service and was aggravated therein), or (3) is 
related to service-connected disabilities; or 
is such a relationship to service unlikely 
(i.e., less than a 50-50 probability)?

    (c)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

    (d)  Note:  The term "aggravation" in the 
above context refers to a permanent worsening 
of the pre-existing or underlying condition, as 
contrasted to temporary or intermittent flare-
ups of symptoms which resolve with return to 
the baseline level of disability.
    
4.  The veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences for 
failure to report for a VA examination without 
good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655.  

In the event that the veteran does not report 
for any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the last 
known address.  It should also be indicated 
whether any notice that was sent was returned 
as undeliverable.

5.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim for service connection for all herein 
concerned disabilities on all potential bases.  

    If the decision remains adverse, provide him 
and his representative with an appropriate 
SSOC.  

    Then return the case to the Board for further 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


